Title: To Thomas Jefferson from George Gibson, 5 February 1781
From: Gibson, George
To: Jefferson, Thomas



May It Please Your Excellency
Petersburg 5th. Febry 1781.

Your favor of the 28th. ultimo did not come to hand before the 3rd. Inst. From its being folded into a small size or from the carelessness of the Bearer, it was found thrust in a letter from Your Excellency to A Gentleman of Dinwiddie County. I now do myself  the Honor to transmit you a Return of the 1st Virginia State Regiment together with the Arms accoutrements Field equipage, Waggons, &c. being the State of the Regiment when we cross’d the Powtomack in September 1777 Also a return of the Arms we drew since the return of the Regiment to this State. I am sorry I had it not in my Power to send them sooner to you.
I was some time since honor’d with yours of the 14th. ultimo covering an Extract of a letter from His Excely. Genl. Washington which You desired might be communicated to the Officers of the two State Regiments. With the officers of the 2nd State Regiment I have not the least communication nor indeed am I acquainted with the Places of their residence. I am told Colo. Brent is at present at Annapolis Maryld. The greatest Part of the officers of the 1st. State Regiment are now in a service which from Its nature is truly Irksome. The Command of undisciplined troops, who as soon as they are taught their duty, are relieved by others with whom the Officers have the same trouble, So that in fact they are little better than Dril Serjeants. From these considerations it was with reluctance the Gentlemen accepted their appointments, and I am confident Principle alone induceth them to continue. I thought it therefore prudent to Keep them ignorant of the Determination of His Excelly. respecting them until they shall be relieved from their present engagements or until I have your positive Orders for making them acquainted therewith.
As I am unacquainted with the Acts of Assembly respecting the reduction of these regiments I shall esteem It a particular favor if You will please to acquaint me whether the Officers are to have the Emoluments of Half pay, Lands, Exemption from draughts.
I hope you will pardon the freedom I take in addressing you on this subject.
I have the Honor to be with the greatest Respect Your Obedt. Huml. Servt.,

Geo. Gibson

